          Case 2:20-cv-02228-GJP Document 12 Filed 10/02/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SYDNEY D. DENKINS,

                             Plaintiff,
                                                                 CIVIL ACTION
                                                                 NO. 20-02228
              v.


 WILLIAM PENN SCHOOL DISTRICT
 and JANE ANN HARBERT, individually,
                 Defendants.


PAPPERT, J.                                                                   October 2, 2020

                                          MEMORANDUM

       Sydney Denkins sued William Penn School District and its superintendent, Jane

Ann Harbert, alleging violations of Title VII of the Civil Rights Act of 1964, the

Pennsylvania Human Relations Act, 42 U.S.C. § 1981 and 42 U.S.C. § 1983.

Defendants move to dismiss or strike certain Title VII, PHRA and § 1983 claims as

time-barred as well as De             s disparate impact claim, to the extent she raises one.

The Court denies the Motion for the reasons that follow.

                                                  I

       William Penn School District hired Denkins as a high school English teacher in

2005. (Am. Compl. ¶ 18, ECF No. 8.) Since then, Denkins has held several positions

within the school district, including Acting Assistant P        c a a d Teac e          S ec a

A         e   . (Id. at ¶ 24.) After being passed over for positions for which Denkins felt

she was qualified, Denkins sued William Penn School District and its superintendent

alleging illegal discrimination and retaliation. See (Compl. ¶ 2, ECF No. 1).

De e da             ed   d                De      s retaliation claim in Count IV of the initial


                                                  1
          Case 2:20-cv-02228-GJP Document 12 Filed 10/02/20 Page 2 of 6




complaint. (Defs. Mot. to Dismiss Compl. ¶¶ 26, 46, ECF No. 7.) Denkins filed an

Amended Complaint to address the supposed pleading deficiencies identified in

De e da                       d      . See (P . Re        .        M .   D             Am. Compl. 1 2,

ECF No. 11-1). Defendants now move to dismiss or strike portions of Counts I, II, III,

IV and VI in the Amended Complaint, arguing certain claims are time-barred because

Denkins did not file timely administrative complaints with the Equal Employment

Opportunity Commission and the Pennsylvania Human Relations Commission, or

because she failed to raise them within the applicable statute of limitations. (Defs.

Mot. to Dismiss Am. Compl. 9 13, ECF No. 10-2.) Defendants also move to dismiss or

strike De        s disparate impact claim in the Amended Complaint, to the extent she

raises one. (Id. at 13 14.)

        Pa        e       d   a R e 12( )(2) ba       De e da            M             D          or

Strike as a successive motion. (P . Re     .        M .        D         Am. Compl. 5 6, ECF No.

11-1.) The Court agrees.

                                               II

                                               A

        Rule 12(g)(2) prohibits a serial Rule 12(b)(6) motion raising objections that were

available to the defendant but omitted from an earlier 12(b)(6) motion. See Fed. R. Civ.

P. 12( )(2) ( E ce    a       ded    R e 12( )(2)         (3), a a            a       a e a

under this rule must not make another motion under this rule raising a defense or

 b ec        a   a a a ab e         e a   b               ed             ea       e           . ). T e

Rule 12(h)(2) exception allows successive motions to dismiss for failure to state a claim

(A) in any pleading allowed or ordered under Rule 7(a); (B) by a motion under Rule



                                               2
             Case 2:20-cv-02228-GJP Document 12 Filed 10/02/20 Page 3 of 6




12(c); or (C) a      a . See Fed. R. Civ. P. 12(h)(2). The Rule 12(h)(3) exception exempts

only motions to dismiss for lack of subject-matter jurisdiction. See Fed. R. Civ. P.

12( )(3). T e T       dC c       a e       a ed    a      []       c      da        e        e ded

eliminate unnecessary delay at the pleading stage by encouraging the presentation of

an omnibus pre-answer motion in which the defendant advances every available Rule

12 defense simultaneously rather than interposing these defenses and objections in

  ece ea a           . Leyse v. Bank of Am. Nat l Ass n, 804 F.3d 316, 320 (3d Cir. 2015)

(quotation marks and citation omitted).

                                                  B

        Federal Rule of Civil Procedure 12(f) permits a court to strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or scandalous

  a e . Motions to strike are not favored and usually will be denied unless the

allegations have no possible relation to the controversy and may cause prejudice to one

       e a     e ,      ea e a         c      e       e        e       e ca e. Giuliani v.

Polysciences, Inc., 275 F.Supp.3d 564, 572 (E.D. Pa. 2017) (citation and quotation marks

omitted). A motion to strike is not a proper way to dismiss part of a complaint for legal

        c e c . Jordan v. Cicchi, No. 10-4398, 2014 WL 2013385, at *1 (D.N.J. May 16,

2014) (citing CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 1380 (3d ed. 2004)).

                                                  III

        De e da       M          D          or Strike is successive under Rule 12(g)(2)

beca    e      a e   b ec        a De e da            c   d a e a ed            e

dismiss the initial complaint. Counts I, III, IV and VI of De                  s Amended Complaint



                                                  3
         Case 2:20-cv-02228-GJP Document 12 Filed 10/02/20 Page 4 of 6




assert claims of discrimination and retaliation under Title VII and the PHRA. The

PHRA requires an administrative charge be filed within 180 days of the alleged act of

discrimination. See 43 P.S. § 959(h). Title VII requires the charge be filed within 300

days of the alleged discrimination. See 42 U.S.C. § 2000e 5(e). Denkins dual-filed an

administrative charge with the EEOC and PHRC on August 13, 2018. Defendants

contend portions of the claims in Counts I, III, IV and VI should be dismissed because

Denkins alleges violations that occurred more than 300 days before she filed her EEOC

charge and more than 180 days before she filed her PHRC charge. (Def . Mot. to

Dismiss Am. Compl. 9 10, ECF No. 10-2.)

       Denkins included in her initial complaint each factual allegation and legal claim

cited by Defendants as time-barred, so Defendants could have raised these objections in

their motion to dismiss that complaint. Compare (Compl. ¶¶ 26 40, 63(c), ECF No. 1)

with (Am. Compl. ¶¶ 26 40, 63(c), ECF No. 8). They chose not to, preventing them

from raising the objections now unless they fall under one of the exceptions in Rule

12(g)(2). See Fed. R. Civ. P. 12(g)(2). [Q] e             hether a plaintiff has timely

exhausted the administrative remedies in Title VII actions are in the nature of statutes

of limitation. They do not affect the district court s subject matter jurisdiction.

Robinson v. Dalton, 107 F.3d 1018, 1021 (3d Cir. 1997) (quoting Hornsby v. United

States Postal Service, 787 F.2d 87, 89 (3d Cir. 1986)). The same goes for exhaustion

  de     e PHRA beca     e claims under the PHRA are interpreted coextensively with

Title VII c a   . Atkinson v. LaFayette Coll., 460 F.3d 447, 454 n.6 (3d Cir. 2006).

Exhaustion objections, therefore, do not fall under the Rule 12(h)(3) exception for




                                              4
             Case 2:20-cv-02228-GJP Document 12 Filed 10/02/20 Page 5 of 6




ca                      ec            b ec      a e        dc    . Nor are De e da           b ec

to Counts I, III, IV and VI covered by the Rule 12(h)(2) exception.

                                                      IV

         The Court denies De e da              remaining objections to Counts II and VI and

De               e   a d     a ae        ac c a       for the same reasons it denies their Motion

as to Counts I, III, IV and VI. Defendants contend the Court should dismiss portions of

Counts II and VI, wherein Denkins asserts claims under 42 U.S.C. § 1983, because they

a e ba ed b Pe               a a         -year statute of limitations for personal injury actions.

(De . M .        D           A .C            . 12, ECF No. 10-2.) Defendants also object to a

     e   a d     a ae        ac c a           De       s Amended Complaint. (Id. at 12.)

Defendants could have raised these objections in their motion to dismiss the initial

complaint. Compare (Compl. ¶¶ 26 40, 63(c), ECF No. 1) with (Am. Compl. ¶¶ 26 40,

63(c), 89(b) (f), ECF No. 8)1; compare (Compl. ¶¶ 47 58, ECF No. 1) with (Am. Compl.




         1Denkins added the factual allegation in Paragraph 89(a) in her Amended Complaint. Thus,
De e da      M              ba ed a         a a erment. To the extent Denkins purports to bring a
§ 1983 claim based on that specific factual allegation, she cannot do so because the alleged violation
occurred more than two years before she initiated this lawsuit. See Smith v. City of Pittsburgh, 764
F.2d 188, 194 (3d Cir. 1985) (applying a two-year statute of limitations to § 1983 actions in
Pennsylvania); see also Wisniewski v. Fisher, 857 F.3d 152, 157 (3d C . 2017) ( A c        a
subject to dismissal for failure to state a claim on statute of limitations grounds only when the
  a e          a       de e e a a e               e ace      ec       a . ). The Court declines to strike
     ac a a e a        ,     e e , beca e        a be e e a bac             d e de ce        e ca      .
See United Air Lines v. Evans, 431 U.S. 553, 558 (1977).


                                                      5
           Case 2:20-cv-02228-GJP Document 12 Filed 10/02/20 Page 6 of 6




¶¶ 47 58, ECF No. 8). They did not, and the objections do not fall under either

exception to Rule 12(g)(2), so Defendants cannot raise the objections now.

                                                   V

       I     ea e    a    e, De e da           e         e   e              De       s Amended

Complaint that they ask the Court to dismiss. The Court denies this request because

it, too, is successive and therefore barred by Rule 12(g)(2).2

       An appropriate Order follows.



                                                             BY THE COURT:


                                                              /s/ Gerald J. Pappert
                                                             ________________________
                                                             GERALD J. PAPPERT, J.




       2 Even if this Motion were not successive, the Court would deny it because Defendants failed
           eca        e   a      c e a e redundant, immaterial, impertinent, or scandalous. Fed.
R. Civ. P. 12(f).

                                                   6
